—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 6, 1996, which ruled that claimant was ineligible to receive unemployment insurance benefits for failure to file a valid original claim.
Claimant was employed by a Methodist church as the director of its preschool, overseeing the staff and planning the curriculum. After her employment ended, claimant was found to be ineligible for unemployment insurance benefits pursuant to Labor Law § 563 (2) (c), which provides an exclusion from benefits for any “person employed at a place of religious worship * * * for the performance of duties of a religious nature”. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling. Although claimant’s duties included secular responsibilities characteristic of any preschool director, she also instituted the recitation of prayers by the students before partaking of food and she oversaw a curriculum that included Christian themes, holidays, ethics and prayers, and, in the words of one witness, involved “incorporating Christian teachings into the decision making of everyday life” (see, Matter of Hollis Hills Jewish Ctr. [Roberts], 92 AD2d 1039; see generally, Matter of Klein [Hartnett], 78 NY2d 662, cert denied 504 US 912). While claimant testified that her job was devoid of religious elements, this presented issues of fact and credibility for resolution by the Board (see, Matter of Del Grosso [New York City Dept. ofTransp.—Sweeney], 217 AD2d 873, 874).
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.